office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 sbflum postn-101395-06 third party communication none date of communication not applicable uilc ------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ date date to -mary jane klimkewicz lmsb hmt territory manager from donald j drees jr senior technician reviewer branch financial institutions products subject notification of withdrawn letter_ruling request taxpayer ---------------------------------------- --------------------------------------------- pursuant to a of revproc_2005_1 2005_1_irb_1 this is to notify you that taxpayer has withdrawn a letter_ruling request after we reached conclusions adverse to those requested and to provide you our view on an issue raised in the request taxpayer requested a ruling that the express limited warranty provided by taxpayer to consumers upon the purchase of a product manufactured by taxpayer is an insurable risk we concluded that taxpayer’s express limited warranties are not insurable risks for federal_income_tax purposes facts throughout the united_states taxpayer routinely provides an express limited warranty to consumers upon the purchase of one of their manufactured products such express taxpayer is a manufacturer of consumer goods which are sold to consumers postn-101395-06 limited warranty is embedded in the sale of the product a consumer cannot elect not to purchase the warranty and no separate price is identified to the consumer as the cost of the warranty taxpayer provides the express limited warranties as an indivisible part of the price of the products it sells and the warranties run with the product for the stated duration of coverage without regard to the identity of the consumer user the express limited warranty generally includes taxpayer’s promise to repair or replace any of its purchased products during the specified coverage period should the product suffer mechanical or operational breakdown within the coverage period taxpayer has several subsidiaries including a subsidiary that sells extended warranties to consumers for products manufactured by taxpayer these extended warranties cover mechanical or operational breakdown of a product manufactured by taxpayer where such breakdown occurs outside of the coverage period specified in taxpayer’s express limited warranty and is not otherwise covered by any of taxpayer’s implied warranty obligations this subsidiary qualifies as an insurance_company for federal_income_tax purposes limited warranties on taxpayer’s manufactured products taxpayer argued that the express limited warranties it provides to consumers should be considered insurance contracts purchased by the consumers when they buy taxpayer’s manufactured products however the express limited warranty would still be embedded in the purchase_price of the product the consumer would be unable to opt_out of purchasing the warranty coverage the warranty would still run with the product and taxpayer would still be obligated to repair or replace any of its products that suffer mechanical or operational breakdown during the coverage period law and analysis taxpayer proposed to have its insurance subsidiary indemnify the express law a warranty as that term is used in connection with the sale_of_goods is a business arrangement to repair or replace property due to an inherent defect in that property with regard to commercial sales warranty has been defined as a statement or representation made by seller of goods contemporaneously with and as part of contract of sale though collateral to express object of sale having reference to character quality or title of goods and by which seller promises or undertakes to insure that certain facts are or shall be as he represents them a statement of fact respecting the quality or character of goods sold made by the seller to induce the sale and relied on by the buyer black’s law dictionary abridged 6th ed the uniform commercial code ucc provides sellers with the ability to limit postn-101395-06 liability that would otherwise arise from implied warranties but the seller does not have unlimited power to avoid liability courts do not generally favor disclaimers both the ucc and federal_law such as the magnuson-moss warranty-federal trade commission improvement act1 limit a seller’s ability to disclaim warranties white summers uniform commercial code 5th ed taxpayer as do many manufacturers of consumer goods provides a limited express warranty as part of the package of the product the main purpose of such a warranty is to eliminate all other express warranties and the implied warranties of quality merchantability and fitness for a particular purpose in lieu of those warranties a limited express warranty is given which typically permits only repair or replacement of the goods for a limited period henning wallace the law of sales under the ucc dollar_figure under a limited express warranty the seller manufacturer is obligated to repair or replace a defective product if the defect occurs during a specified period of time the consumer bears no risk related to any defect in the product during this period instead the seller manufacturer is solely liable for any cost related to the repair or replacement of its product insurance has been defined in various ways there is neither a universally accepted definition or concept of ‘insurance’ nor a sic exclusive concept or definition that can be persuasively applied in insurance lawyering appleman on insurance 2d sec_1 while it seems appropriate that any concept and meaning of insurance be sufficiently broad and flexible to meet the varying and innovative transactions which humankind perpetually produces care must be used to describe insurance because overbroad definitions are not useful and may cause many commercial relationships erroneously to constitute insurance id an insurance_contract is generally understood to be a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss 199_f2d_508 7th cir the principal test for determining whether a particular arrangement constitutes insurance for federal tax purposes was set out in 312_us_531 in that case the supreme court stated that historically and commonly insurance involves risk - shifting and risk - distributing in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed u s pincite but risk shifting and risk_distribution are not the only required aspects of an insurance_contract insurance the commonly accepted sense of insurance derives from all of the facts surrounding each case with emphasis on comparing the implementation of the arrangement with that of known insurance court opinions identify several nonexclusive factors bearing on this such as the treatment of an arrangement under the applicable act of pub_l_no 88_stat_2183 u s c a et seq an insurance_contract must also fall within the commonly accepted sense of postn-101395-06 state law 96_tc_18 the adequacy of the insurer’s capitalization and utilization of premiums priced at arm’s length the 96_tc_45 aff’d 979_f2d_1341 9th cir separately maintained funds to pay claims ocean drilling exploration co v united_states cl_ct aff’d per curiam 988_f2d_1134 fed cir and the language of the operative agreements and the method of resolving claims kidde indus inc v united_states 49_fedclaims_42 a warranty that covers the goods sold for defects that likely existed in the goods at the time of sale is not insurance in the commonly accepted sense a warranty that goes materially beyond the goods or beyond defects in the goods to compensate for losses due to causes unrelated to the general merchantability of the goods can be an insurance_contract couch on insurance 3d dollar_figure it is commonly understood that insurance is the mechanism to manage the risk of loss from fortuitous events insurance is not the mechanism to manage losses that are at least substantially certain to occur ie that are not the result of fortuitous events this principle embod ies the concept that one may not obtain insurance for a loss already in progress or for a loss that the insured either knows of planned intended or is aware is substantially certain to occur am jur 2d insurance see also couch sec_102 fortuity is another key element in determining what constitutes insurance for purposes of legal classification it would be foolhardy for insurance_companies to sell insurance that would pay for losses strictly within an insured’s control this is the point where the concept of fortuity comes into play insurance is designed to cover the unforeseen or at least unintentional damages arising from risks encountered in life and business injuries and damages caused by negligence and other similar conduct where the insured stands to sustain a real and palpable loss generally pecuniary as a result of the event for which the insurance has been purchased appleman on insurance 2d sec_1 for federal_income_tax purposes it cannot indemnify a business risk see eg revrul_68_27 1968_1_cb_315 consistent with the requirement of fortuity for a contract to be deemed insurance analysis inseparable part of the merchandise produced and sold manufacturers that provide limited express warranties do so generally to comply with the ucc to limit their liability taxpayer’s limited express warranty is not an insurable risk because it is an moreover taxpayer’s limited express warranty lacks fortuity and therefore furthermore the cost of the warranty is embedded in the purchase_price of the postn-101395-06 for manufacturing defects and to further their reputation with consumers taxpayer’s limited express warranty covers the goods sold for defects that likely existed in the goods at the time of sale taxpayer does not separately sell this limited express warranty-the manufacturer’s limited express warranty cannot stand on its own accordingly taxpayer’s limited express warranty is not an insurable risk for federal_income_tax purposes cannot be an insurable risk for federal_income_tax purposes taxpayer has control_over the production of its goods consequently there is no fortuity to any loss to taxpayer due to the malfunctioning of its product product the purchaser of the product is unable to opt_out of the express warranty coverage the express warranty runs with the product and the seller manufacturer of the product is obligated to repair or replace any product that suffers mechanical or operational breakdown during the coverage period taxpayer is obligated to provide the product promised in the sales contract this obligation is a liability of taxpayer the consumer faces no risk of loss for any liability covered by the limited express warranty therefore taxpayer’s limited express warranty is a business risk of taxpayer as manufacturer for which taxpayer must make provision in the price of the sold goods thus taxpayer’s limited express warranty is not an insurable risk for federal_income_tax purposes see revrul_68_27 the limited express warranties this fact pattern ran afoul of our position that an arrangement with only one insured cannot constitute insurance see revrul_2005_40 2005_27_irb_4 we also had concerns with taxpayer’s proposal to have its subsidiary indemnify for these reasons we conclude that taxpayer’s limited express warranty does not constitute an insurable risk for federal_income_tax purposes please contact cc fip b04 on if you have any questions pursuant to sec_6110 this document may not be used or cited as precedent ------------------------------------------------------------------
